9/28/2020                      SEC.gov | Elon Musk Settles SEC Fraud Charges; Tesla Charged With and Resolves Securities Law Charge


                                                                                                                             EXHIBIT
                                     Press Release                                                                                    4


        Elon Musk Settles SEC Fraud Charges; Tesla
        Charged With and Resolves Securities Law
        Charge
        Settlement Requires Musk to Step Down as Tesla’s Chairman; Tesla to
        Appoint Additional Independent Directors; Tesla and Musk Agree to
        Pay $40 Million in Penalties
        FOR IMMEDIATE RELEASE
        2018-226
        Washington D.C., Sept. 29, 2018 — The Securities and Exchange Commission announced today that Elon Musk,
        CEO and Chairman of Silicon Valley-based Tesla Inc., has agreed to settle the securities fraud charge brought by
        the SEC against him last week. The SEC also today charged Tesla with failing to have required disclosure controls
        and procedures relating to Musk’s tweets, a charge that Tesla has agreed to settle. The settlements, which are
        subject to court approval, will result in comprehensive corporate governance and other reforms at Tesla—including
        Musk’s removal as Chairman of the Tesla board—and the payment by Musk and Tesla of financial penalties.

        According to the SEC’s complaint against him, Musk tweeted on August 7, 2018 that he could take Tesla private at
        $420 per share — a substantial premium to its trading price at the time — that funding for the transaction had been
        secured, and that the only remaining uncertainty was a shareholder vote. The SEC’s complaint alleged that, in
        truth, Musk knew that the potential transaction was uncertain and subject to numerous contingencies. Musk had
        not discussed specific deal terms, including price, with any potential financing partners, and his statements about
        the possible transaction lacked an adequate basis in fact. According to the SEC’s complaint, Musk’s misleading
        tweets caused Tesla’s stock price to jump by over six percent on August 7, and led to significant market disruption.

        According to the SEC’s complaint against Tesla, despite notifying the market in 2013 that it intended to use Musk’s
        Twitter account as a means of announcing material information about Tesla and encouraging investors to review
        Musk’s tweets, Tesla had no disclosure controls or procedures in place to determine whether Musk’s tweets
        contained information required to be disclosed in Tesla’s SEC filings. Nor did it have sufficient processes in place
        to that Musk’s tweets were accurate or complete.

        Musk and Tesla have agreed to settle the charges against them without admitting or denying the SEC’s
        allegations. Among other relief, the settlements require that:

                Musk will step down as Tesla’s Chairman and be replaced by an independent Chairman. Musk will be
                ineligible to be re-elected Chairman for three years;
                Tesla will appoint a total of two new independent directors to its board;
                Tesla will establish a new committee of independent directors and put in place additional controls and
                procedures to oversee Musk’s communications;


https://www.sec.gov/news/press-release/2018-226                                                                                           1/2
9/28/2020                      SEC.gov | Elon Musk Settles SEC Fraud Charges; Tesla Charged With and Resolves Securities Law Charge

                Musk and Tesla will each pay a separate $20 million penalty. The $40 million in penalties will be distributed
                to harmed investors under a court-approved process.

        “The total package of remedies and relief announced today are specifically designed to address the misconduct at
        issue by strengthening Tesla’s corporate governance and oversight in order to protect investors,” said Stephanie
        Avakian, Co-Director of the SEC’s Enforcement Division.

        “As a result of the settlement, Elon Musk will no longer be Chairman of Tesla, Tesla’s board will adopt important
        reforms —including an obligation to oversee Musk’s communications with investors—and both will pay financial
        penalties,” added Steven Peikin, Co-Director of the SEC’s Enforcement Division. “The resolution is intended to
        prevent further market disruption and harm to Tesla’s shareholders.”

        The SEC’s investigation was conducted by Walker Newell, Brent Smyth, and Barrett Atwood and supervised by
        Steven Buchholz, Erin Schneider, and Jina Choi in the San Francisco Regional Office and Cheryl Crumpton in the
        SEC’s Home Office.

                                                                      ###




                                                                                        Related Materials
                                                                                                Chairman Clayton statement

                                                                                                SEC Complaint - Tesla

                                                                                                SEC Complaint - Elon Musk




https://www.sec.gov/news/press-release/2018-226                                                                                       2/2
